DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-32 have been examined in this application. Claims 1, 17 and 32 are amended. This is a Final Office Action in response to Arguments and Amendments dated 5/19/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the “Arguments and Amendments” dated 5/19/2022, with respect to the “Claim Interpretations Under 35 U.S.C. 112, sixth paragraph” section on pages 11-15, the Applicant argues that the term “control arrangement” does not invoke 112(f) in the amended claim language. This argument is persuasive and therefore the 112(f) invocation is withdrawn.  
In response to the “Claim Rejections Under 35 USC 112(b)” section on pages 15-18, the Applicant argues that the 112(b) rejection is overcome. This argument is persuasive and therefore the 112(b) rejection has been withdrawn. 
In response to the “Rejections Under 102” section on pages 18-20, the Applicant argues that the prior art does not disclose the amended claim language. In particular, the Applicant argues on the top of page 19 that Kotulla et al. does not disclose sensing an operational parameter of the air spring created by road irregularities as the vehicle travels or controlling an operational characteristic as the vehicle continues in motion. The sensing step is described in the limitation “wherein the first sensor arrangement is configured to sense an operational parameter of the first air spring arrangement during a dynamic state of the first axle member created by road irregularities as the vehicle is operated”. Under the broadest reasonable interpretation of this limitation, this wording describes that the sensor arrangement is configured to sense an operational parameter of the first air spring arrangement while the vehicle is moving and the axle is in a dynamic state created by road irregularities. Kotulla et al. a discloses that the pressure measurements are averaged while the vehicle is driving as detailed in paragraph [0061] and the acceleration measurements are also taken while driving as detailed in paragraph [0020]. Therefore, Kotulla reads on the sensing limitation detailed above. Kotulla et al. also discloses controlling an operational characteristic as the vehicle continues in motion because the roll stiffness/moment reaction control of the vehicle may be while the vehicle travels as detailed in paragraph [0061]. Therefore, Kotulla et al. reads on controlling an operational characteristic as the vehicle continues in motion. 
Furthermore, the Applicant argues on the bottom of page 19 that the pressures in Kotulla et al. aren’t “combined” but are used individually and separately. However, paragraph [0011] notes that ideally the loads of the front and rear of the vehicle would be known so that both magnitude and fore-aft position can be ascertained and these measurements can be used to adjust roll stiffness and roll moment distribution. By determining the magnitude of the load and determining the fore-aft position of the load it is clear these readings are combined. A single load and position is determined from measurements on the front and rear axle, indicating these measurements are combined. Please see 102 and 103 sections below for further detail. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20, 23, 25-28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotulla et al. (US 2004/0245732 A1). 

As per Claim 17, Kotulla et al. discloses a heavy duty vehicle suspension arrangement, comprising: 
a first axle member of a vehicle ([0032]; Fig. 1, Fig. 8, Axle 2 corresponding to front axle 71);  
a first spring arrangement operably coupling a first end of the first axle member with a vehicle frame assembly ([0032, 0053]; Fig. 1, Fig. 8, Air spring 11 corresponding to air spring 79);
a second axle member (Fig. 8, Rear axle 72); 
a first sensor arrangement operably coupled to the first spring arrangement, wherein the first sensor arrangement is configured to sense an operational parameter of the first spring arrangement during a dynamic state of the first axle member created by road irregularities as the vehicle is in motion ([0010, 0011, 0053, 0060-0061]; Fig. 8, Fig. 10, Load, load position and roll moment (operational parameters) are measured. Pressure is measured by pressure sensors and displacement sensors, including pressure of first air spring 79 (first sensor arrangement), [0017, 0020] Lateral acceleration (operational parameter) is also measured with an accelerometer (first sensor arrangement). [0013, 0015] These parameters affect characteristics of the first air spring 79. Therefore, they are operational parameters of the first air spring. Furthermore, these parameters may be measured as the vehicle is operated, for example by averaging pressures or measuring lateral acceleration as the vehicle travels); and 
a control arrangement operably coupled to the first sensor arrangement via a hardwire or wirelessly and configured to receive information from the sensor arrangement during a dynamic state of the first axle member created by road irregularities as the vehicle continues in motion, wherein the control arrangement is configured to calculate and control at least one operational characteristic of the second axle based upon the information received from the first sensor arrangement during a dynamic state of the first axle member created by road irregularities as the vehicle continues in motion ([0011, 0020, 0060-0061] Control system (control arrangement) receives the sensed information (information from first sensor arrangement) and controls roll stiffness/ roll moment reaction means (operational characteristic) while the vehicle travels), thereby controlling movement of the second axle member created by road irregularities as the vehicle continues in motion ([0004] Controlling roll stiffness and roll moment reaction affects how a bump in the road surface may deflect the vehicle and affects how a road irregularity may impact vehicle lift on each side of the vehicle).


As per Claim 18, Kotulla et al. discloses the vehicle suspension assembly of claim 17, further comprising: 
a first mounting bracket and a second mounting bracket each configured to couple to a vehicle frame assembly ([0032]; Fig. 1, Bracket 8 (first mounting bracket) and Bracket 9 (second mounting bracket)); 
a first trailing arm having a first end pivotably coupled to the first mounting bracket, and a second end ([0032]; Fig. 1, Trailing arm 5); 
a second trailing arm having a first end pivotably coupled to the second mounting bracket, and a second end ([0032]; Fig. 1, Trailing arm 6); and
a first axle member coupled to the second end of the first trailing arm and the second end of the second trailing arm ([0032]; Fig. 1, Fig. 8, Axle 2 corresponding to front axle 71);  

As per Claim 19, Kotulla et al. discloses the vehicle suspension assembly of claim 18, wherein the first spring arrangement includes a first air spring arrangement having a first end configured to couple to the vehicle frame assembly and a second end operably coupled to the second end of the first trailing arm, and a bellow extending between the first end and the second end, wherein the first end, the second end and the bellow cooperate to define an interior space of the first air spring arrangement ([0032, 0053]; Fig. 1, Fig. 8, Air spring 11 corresponding to air spring 79).

As per Claim 20, Kotulla et al. discloses the vehicle suspension arrangement of claim 17, wherein the operational parameter includes at least one of temperature, acceleration, roll, air pressure, weight, and distance ([0010, 0011, 0060]; Air spring pressure, is used to determine load magnitude (weight) and position (distance) which provides roll information, [0020] Lateral acceleration may also be measured).

As per Claim 23, Kotulla et al. discloses the vehicle suspension arrangement of claim 17, wherein the operational parameter includes the weight supported by first axle member ([0011, 0060] Load magnitude (weight) and fore-aft position is determined. Therefore, load supported in part by the front axle member (first axle member) is determined.).

As per Claim 25, Kotulla et al. discloses the vehicle suspension arrangement of claim 17, wherein the at least one operational characteristic of the second axle arrangement includes at least one of vertical acceleration, roll, and a vertical distance between the at least a portion of the second axle and the vehicle frame assembly ([0011, 0060] Control system (control arrangement) receives pressure information (information from first sensor arrangement) and controls roll moment reaction means (operational characteristic). [0013] Roll moment reaction means includes adjustment of a roll bar which adjusts distance between axis and point at which loads are input to the bar (vertical distance between the at least a portion of the second axle and the vehicle frame assembly)).

As per Claim 26, Kotulla et al. discloses the vehicle suspension arrangement of claim 17, further including: 
a second spring arrangement operably coupling a second end of the first axle member with the vehicle frame assembly ([0032, 0053]; Fig. 1, Fig. 8, Air spring 12 corresponding to air spring 80); 
a second sensor arrangement position operably coupled with the second spring arrangement, wherein the second sensor arrangement is configured to sense an operational parameter of the second spring arrangement ([0010, 0011, 0053, 0060]; Fig. 8, Fig. 10, Load, load position and roll moment (operational parameters) are measured. Pressure is measured by pressure sensors and displacement sensors, including pressure of second air spring 80 (second sensor arrangement)), and wherein the second sensor arrangement is operably coupled to the control arrangement and configured to send information to the control arrangement ([0011, 0020, 0060] Control system (control arrangement) receives the sensed information (information from first sensor arrangement) and controls roll moment reaction means (operational characteristic). By receiving and responding to the sensed information, the control arrangement is operably coupled to the sensor arrangement).

As per Claim 27, Kotulla et al. discloses the vehicle suspension arrangement of claim 17, wherein the control arrangement is configured to calculate at least one of vehicle roll, a vertical load exerted on the first axle member, a differential load exerted on the first axle member, a torsional load exerted on the first axle member, a distance between the first axle member and the vehicle frame assembly, a frequency of a vertical movement of the first axle member, and an acceleration of the first axle member in at least one of a vertical direction, a lateral direction and a fore-and-aft direction ([0011, 0060]; Loads on front and rear of the vehicle are determined (vertical load exerted on a first axle member), as well as the lateral and fore-aft position of the load (torsional load exerted on the first axle member) in order to determine roll moment reaction) .

As per Claim 28, Kotulla et al. discloses the vehicle suspension arrangement of claim 17, wherein the first sensor arrangement includes an accelerometer ([0017, 0020] Accelerometers can measure lateral acceleration (first sensor arrangement)).

As per Claim 31, Kotulla et al. discloses the vehicle suspension arrangement of claim 17, wherein the first axle member is a leading axle member and the second axle member is a trailing axle member ([0042]; Fig. 8, Front axle 71 (leading) and Rear axle 72 (trailing)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 21-22, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kotulla et al. (US 2004/0245732 A1) in view of May (US 2014/0117598 A1). 
As per Claim 1, Kotulla et al. discloses a vehicle suspension arrangement, comprising: 
a first mounting bracket and a second mounting bracket each configured to couple to a vehicle frame assembly of a vehicle ([0032]; Fig. 1, Bracket 8 (first mounting bracket) and Bracket 9 (second mounting bracket));
a first trailing arm having a first end pivotably coupled to the first mounting bracket, and a second end ([0032]; Fig. 1, Trailing arm 5);
a second trailing arm having a first end pivotably coupled to the second mounting bracket, and a second end ([0032]; Fig. 1, Trailing arm 6);
a first axle member coupled to the second end of the first trailing arm and the second end of the second trailing arm ([0032]; Fig. 1, Fig. 8, Axle 2 corresponding to front axle 71);  
a first air spring arrangement having a first end configured to couple to the vehicle frame assembly and a second end operably coupled to the second end of the first trailing arm, and a bellow extending between the first end and the second end, wherein the first end, the second end and the bellow cooperate to define an interior space of the first air spring arrangement ([0032, 0053]; Fig. 1, Fig. 8, Air spring 11 corresponding to air spring 79); 
a second axle member spaced from the first axle member (Fig. 8, Rear axle 72); 
a first sensor arrangement, wherein the first sensor arrangement is configured to sense an operational parameter of the first air spring arrangement during a dynamic state of the first axle member created by road irregularities as the vehicle is in motion ([0010, 0011, 0053, 0060-0061]; Fig. 8, Fig. 10, Load, load position and roll moment (operational parameters) are measured. Pressure is measured by pressure sensors and displacement sensors, including pressure of first air spring 79 (first sensor arrangement), [0017, 0020] Lateral acceleration (operational parameter) is also measured with an accelerometer (first sensor arrangement). These parameters may be measured as the vehicle is operated, for example by averaging pressures or measuring lateral acceleration as the vehicle travels); and 
a control arrangement operably coupled to the first sensor arrangement via a hard wire or wirelessly and configured to receive information from the first sensor arrangement during the dynamic state of the first axle member created by road irregularities as the vehicle continues in motion, wherein the control arrangement is configured to calculate and control at least one operational characteristic of the second axle member based upon the information received from the first sensor arrangement during the dynamic state of the first axle member created by road irregularities as the vehicle continues in motion, ([0011, 0020, 0060-0061] Control system (control arrangement) receives the sensed information (information from first sensor arrangement) and controls roll stiffness/ roll moment reaction means (operational characteristic) while the vehicle travels) thereby controlling movement of the second axle member created by road irregularities as the vehicle continues in motion ([0004] Controlling roll stiffness and roll moment reaction affects how a bump in the road surface may deflect the vehicle and affects how a road irregularity may impact vehicle lift on each side of the vehicle).

Kotulla et al. does not explicitly discloses that the sensor arrangement is positioned within the interior space of the air spring arrangement. 

However, May teaches: that the sensor arrangement is positioned within the interior space of the air spring arrangement ([0009]; Fig. 1, Sensor arrangement is within the air volume of the air spring).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kotulla et al. to include positioning the sensor arrangement within the interior space of the air spring arrangement as detailed in May, with the motivation being to protect the sensors against external influences such as water, dust, snow and mechanical influences as detailed in May [0009]. 

As per Claim 2, Kotulla et al. discloses the vehicle suspension arrangement of claim 1, wherein the operational parameter includes at least one of temperature, acceleration, roll, air pressure, weight, and distance ([0010, 0011, 0060]; Air spring pressure, is used to determine load magnitude (weight) and position (distance) which provides roll information, [0020] Lateral acceleration may also be measured).

As per Claim 3, Kotulla et al. discloses the vehicle suspension arrangement of claim 2, 

Kotulla et al. does not disclose:
wherein the operation parameter includes a temperature of the interior space of the first air spring arrangement.

However, May teaches: 
wherein the operation parameter includes a temperature of the interior space of the first air spring arrangement ([0043, 0009]; Fig. 1 Temperature within interior of air spring).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kotulla et al. to include wherein the operation parameter includes a temperature of the interior space of the first air spring arrangement as detailed in May, with the motivation being to monitor machinery as detailed in May [0004] in order to prevent overheating of vehicle components. 

As per Claim 4, Kotulla et al. discloses the vehicle suspension arrangement of claim 2, wherein the operational parameter includes acceleration in a horizontal direction ([0020] Lateral acceleration may be measured).

Kotulla et al. does not disclose wherein the acceleration is an acceleration of a portion of the first air spring arrangement in a horizontal direction.

However, May teaches: wherein the acceleration is an acceleration of a portion of the first air spring arrangement in a horizontal direction ([0009, 0017]; Table 1, Accelerometer X axis).
The motivation to combine Kotulla et al. and May is provided in rejection to claim 1. 

As per Claim 5, Kotulla et al. discloses the vehicle suspension arrangement of claim 2, 

Kotulla et al. does not disclose: 
wherein the operational parameter includes acceleration of a portion of the first air spring arrangement in a vertical direction.

However, May teaches: 
wherein the operational parameter includes acceleration of a portion of the first air spring arrangement in a vertical direction ([0009, 0017]; Table 1, Accelerometer Y axis).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kotulla et al. to include wherein the operational parameter includes acceleration of a portion of the first air spring arrangement in a vertical direction as detailed in May, with the motivation being to monitor uneven road or loads that are not secured in a suitable manner as detailed in May [0019].   

As per Claim 6, Kotulla et al. discloses the vehicle suspension arrangement of claim 2, wherein the operational parameter includes air pressure in the interior space of the first air spring arrangement ([0011, 0060] Air pressure in the front air springs, including air spring 79, is determined).

As per Claim 7, Kotulla et al. discloses the vehicle suspension arrangement of claim 2, wherein the operational parameter includes a weight supported by first axle member ([0011, 0060] Load magnitude (weight) and fore-aft position is determined. Therefore, load supported in part by the front axle member (first axle member) is determined.).

As per Claim 8, Kotulla et al. discloses the vehicle suspension arrangement of claim 2, wherein the operational parameter includes a distance ([0053]; Fig. 8, Displacement sensors may be used to measure load). 

Kotulla et al. does not explicitly disclose: the distance is between the first end and the second end of the first air spring arrangement. 

However, May teaches: the distance is between the first end and the second end of the first air spring arrangement ([0057, 0068]; Oscillation (distance) of top plate and bottom plate is measured. Oscillation may be towards or away from the other plates (distance is between the first end and the second end).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kotulla et al. to include wherein the displacement (distance) measured is between the first end and the second end of the first air spring arrangement as detailed in May, with the motivation being to monitor road surface conditions as detailed in May [0008]. 

As per Claim 9, Kotulla et al. discloses the vehicle suspension arrangement of claim 1, wherein the at least one operational characteristic of the second axle arrangement includes at least one of vertical acceleration, roll, and a vertical distance between the at least a portion of the second axle and the vehicle frame assembly ([0011, 0060] Control system (control arrangement) receives pressure information (information from first sensor arrangement) and controls roll moment reaction means (operational characteristic). [0013] Roll moment reaction means includes adjustment of a roll bar which adjusts distance between axis and point at which loads are input to the bar (vertical distance between the at least a portion of the second axle and the vehicle frame assembly)).

As per Claim 10, Kotulla et al. discloses the vehicle suspension arrangement of claim 1, further including: 
a second air spring arrangement having a first end configured to couple to the vehicle frame assembly and a second end operably coupled to the second end of the second trailing arm, and a bellow extending between the first end of second air spring arrangement and the second end of the second air spring arrangement, wherein the first end, the second end and the bellow of the second air spring arrangement cooperate to define an interior space of the second air spring arrangement ([0032, 0053]; Fig. 1, Fig. 8, Air spring 12 corresponding to air spring 80); and 
a second sensor arrangement, wherein the second sensor arrangement is configured to sense an operational parameter of the second air spring arrangement ([0010, 0011, 0053, 0060]; Fig. 8, Fig. 10, Load, load position and roll moment (operational parameters) are measured. Pressure is measured by pressure sensors and displacement sensors, including pressure of second air spring 80 (second sensor arrangement)), wherein the second sensor arrangement is operably coupled to the control arrangement and configured to send information to the control arrangement ([0011, 0020, 0060] Control system (control arrangement) receives the sensed information (information from first sensor arrangement) and controls roll moment reaction means (operational characteristic). By receiving and responding to the sensed information, the control arrangement is operably coupled to the sensor arrangement).

Kotulla et al. does not explicitly discloses that the sensor arrangement is positioned within the interior space of the air spring arrangement. 

However, May teaches: that the sensor arrangement is positioned within the interior space of the air spring arrangement ([0009]; Fig. 1, Sensor arrangement is within the air volume of the air spring).
The motivation to combine Kotulla et al. and May is provided in rejection to claim 1. 

As per Claim 11, Kotulla et al. discloses the vehicle suspension arrangement of claim 1, wherein the control arrangement is configured to calculate at least one of vehicle roll, a vertical load exerted on the first axle member, a differential load exerted on the first axle member, a torsional load exerted on the first axle member, a distance between the first axle member and the vehicle frame assembly, a frequency of a vertical movement of the first axle member, and an acceleration of the first axle member in at least one of a vertical direction, a lateral direction and a fore-and-aft direction ([0011, 0060]; Loads on front and rear of the vehicle are determined (vertical load exerted on a first axle member), as well as the lateral and fore-aft position of the load (torsional load exerted on the first axle member) in order to determine roll moment reaction) .

As per Claim 12, Kotulla et al. discloses the vehicle suspension arrangement of claim 1, wherein the first sensor arrangement includes an accelerometer ([0017, 0020] Accelerometers can measure lateral acceleration (first sensor arrangement)).

As per Claim 13, Kotulla et al. discloses the vehicle suspension arrangement of claim 12, 

Kotulla et al. does not disclose: 
wherein the accelerometer is a three-axis accelerometer.

However, May teaches: 
wherein the accelerometer is a three-axis accelerometer ([0017], Table 1, Accelerometer measures acceleration in three dimensions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kotulla et al. to include wherein the accelerometer is a three-axis accelerometer as detailed in May, with the motivation being to monitor uneven road or loads that are not secured in a suitable manner as detailed in May [0019].   

As per Claim 14, Kotulla et al. discloses the vehicle suspension arrangement of claim 1, wherein the first sensor arrangement includes a dynamic pressure sensor ([0011, 0060] Air pressure in the front air springs is determined. [0005] Suspension is adjusted based on changes in load. Therefore, pressure sensor is a dynamic sensor because is measures changes).

As per Claim 15, Kotulla et al. discloses the vehicle suspension arrangement of claim 1, 

Kotulla et al. does not disclose: 
wherein the first sensor arrangement includes a temperature sensor.

However, May teaches: 
wherein the first sensor arrangement includes a temperature sensor ([0043, 0009]; Fig. 1 Temperature sensor measures temperature within interior of air spring).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kotulla et al. to include wherein the first sensor arrangement includes a temperature sensor as detailed in May, with the motivation being to monitor machinery as detailed in May [0004] in order to prevent overheating of vehicle components. 

As per Claim 16, Kotulla et al. discloses the vehicle suspension arrangement of claim 1, wherein the first axle member is a leading axle member and the second axle member is a trailing axle member ([0042]; Fig. 8, Front axle 71 (leading) and Rear axle 72 (trailing)).

As per Claim 21, Kotulla et al. discloses the vehicle suspension arrangement of claim 17, wherein the operational parameter includes acceleration in a horizontal direction ([0020] Lateral acceleration may be measured).

Kotulla et al. does not disclose wherein the acceleration is an acceleration of a portion of the first air spring arrangement in a horizontal direction.

However, May teaches: wherein the acceleration is an acceleration of a portion of the first air spring arrangement in a horizontal direction ([0009, 0017]; Table 1, Accelerometer X axis).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kotulla et al. to include positioning the sensor arrangement within the interior space of the air spring arrangement so that the acceleration measured is an acceleration of a portion of the first air spring arrangement in a horizontal direction as detailed in May, with the motivation being to protect the sensors against external influences such as water, dust, snow and mechanical influences as detailed in May [0009]. 

As per Claim 22, Kotulla et al. discloses the vehicle suspension arrangement of claim 17, 

Kotulla et al. does not disclose: 
wherein the operational parameter includes acceleration of a portion of the first air spring arrangement in a vertical direction.

However, May teaches: 
wherein the operational parameter includes acceleration of a portion of the first air spring arrangement in a vertical direction ([0009, 0017]; Table 1, Accelerometer Y axis).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kotulla et al. to include wherein the operational parameter includes acceleration of a portion of the first air spring arrangement in a vertical direction as detailed in May, with the motivation being to monitor uneven road or loads that are not secured in a suitable manner as detailed in May [0019].   

As per Claim 24, Kotulla et al. discloses the vehicle suspension arrangement of claim 17, wherein the operational parameter includes the distance ([0053]; Fig. 8, Displacement sensors may be used to measure load). 

Kotulla et al. does not explicitly disclose: the distance is between the first end and the second end of the first spring arrangement. 

However, May teaches: the distance is between the first end and the second end of the first spring arrangement ([0057, 0068]; Oscillation (distance) of top plate and bottom plate is measured. Oscillation may be towards or away from the other plates (distance is between the first end and the second end).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kotulla et al. to include wherein the displacement (distance) measured is between the first end and the second end of the first air spring arrangement as detailed in May, with the motivation being to monitor road surface conditions as detailed in May [0008]. 

As per Claim 29, Kotulla et al. discloses the vehicle suspension arrangement of claim 28, 

Kotulla et al. does not disclose: 
wherein the accelerometer is a three-axis accelerometer.

However, May teaches: 
wherein the accelerometer is a three-axis accelerometer ([0017], Table 1, Accelerometer measures acceleration in three dimensions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kotulla et al. to include wherein the accelerometer is a three-axis accelerometer as detailed in May, with the motivation being to monitor uneven road or loads that are not secured in a suitable manner as detailed in May [0019].   

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kotulla et al. (US 2004/0245732 A1) in view of Blankenship et al. (US 2014/0239602 A1).

As per Claim 30, Kotulla et al. discloses the vehicle suspension arrangement of claim 17, further comprising: dampening control of the second axle ([0015-0016] Stiffness of the rear vehicle is controlled)

While Kotulla et al. discloses dampening control, Kotulla et al. does not disclose that this is performed with a damper arrangement operably coupled to the second axle and the vehicle frame assembly and configured to damp the movement of the second axle relative to the vehicle frame assembly, wherein the amount of damping exerted by the damper arrangement is varied by the control arrangement

However, Blankenship et al. teaches: a damper arrangement operably coupled to the second axle and the vehicle frame assembly and configured to damp the movement of the second axle relative to the vehicle frame assembly, wherein the amount of damping exerted by the damper arrangement is varied by the control arrangement ([0026-0027, 0043]; Fig. 1 Dampening system 20 coupled to rear axle and vehicle body is adjusted by DCM 32 (control arrangement)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kotulla et al. to include the damper arrangement configuration above as detailed in Blankenship et al., with the motivation being to mitigate unwanted vibration while driving as detailed in Blankenship et al. [0004].

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kotulla et al. (US 2004/0245732 A1) in view of Easter (US 5,707,045) in further view of May (US 2014/0117598 A1).

As per Claim 32, Kotulla et al. discloses a vehicle suspension arrangement, comprising: 
a first mounting bracket and a second mounting bracket each configured to couple to a vehicle frame assembly of a vehicle ([0032]; Fig. 1, Bracket 8 (first mounting bracket) and Bracket 9 (second mounting bracket)); First Named Inventor : Randy L. Schutt Appln. No.: 16/161,952 Page:9 
a first trailing arm having a first end pivotably coupled to the first mounting bracket, and a second end ([0032]; Fig. 1, Trailing arm 5);
a second trailing arm having a first end pivotably coupled to the second mounting bracket, and a second end ([0032]; Fig. 1, Trailing arm 6); 
a first axle member coupled to the second end of the first trailing arm and the second end of the second trailing arm ([0032]; Fig. 1, Fig. 8, Axle 2 corresponding to front axle 71);  
a first air spring arrangement having a first end configured to couple to the vehicle frame assembly and a second end operably coupled to the second end of the first trailing arm, and a bellow extending between the first end and the second end, wherein the first end, the second end and the bellow cooperate to define an interior space of the first air spring arrangement ([0032, 0053]; Fig. 1, Fig. 8, Air spring 11 corresponding to air spring 79); 
a second axle member spaced from the first axle member (Fig. 8, Rear axle 72);
a sensor arrangement, wherein the sensor arrangement is configured to sense at least one operational parameter of the first air spring arrangement during a dynamic state of the first axle member created by road irregularities as the vehicle is in motion, and wherein the sensor arrangement includes an accelerometer, a pressure sensor and a displacement sensor ([0010, 0011, 0053, 0060-0061]; Fig. 8, Fig. 10, Load, load position and roll moment (operational parameters) are measured. Pressure is measured by pressure sensors and displacement sensors, including pressure of first air spring 79 (sensor arrangement), [0017, 0020] Lateral acceleration (operational parameter) is also measured with an accelerometer (sensor arrangement). These parameters may be measured as the vehicle is operated, for example by averaging pressures or measuring lateral acceleration as the vehicle travels); and 

	While Kotulla et al. discloses a sensor arrangement including displacement sensors, for example in paragraph [0053], Kotulla et al. does not explicitly disclose that these displacement sensors are optical sensors. 

	However, Easter teaches: air springs including optical sensors within the air spring to measure displacement (2:46-55, 5:40-45). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kotulla et al. with the motivation being to provide displacement sensing in a manner that is reliable and simple to assemble as detailed in Easter (3:1-10)
	
	Furthermore, Kotulla et al. discloses: 
a control arrangement operably coupled to the sensor arrangement via a hard wire or wirelessly and configured to receive information from the sensor arrangement during a dynamic state of the first axle member created by road irregularities as the vehicle continues in motion, wherein the control arrangement is configured to calculate and control at least one operational characteristic of the second axle member based upon the information received from the sensor arrangement during a dynamic state of the first axle member created by road irregularities as the vehicle continues in motion ([0011, 0020, 0060-0061] Control system (control arrangement) receives the sensed information (information from first sensor arrangement) and controls roll stiffness/ roll moment reaction means (operational characteristic) while the vehicle travels), thereby controlling movement of the second axle member created by road irregularities as the vehicle continues in motion ([0004] Controlling roll stiffness and roll moment reaction affects how a bump in the road surface may deflect the vehicle and affects how a road irregularity may impact vehicle lift on each side of the vehicle).
wherein the at least one operational parameter includes acceleration, roll, air pressure, weight, and distance ([0010, 0011, 0060]; Air spring pressure, is used to determine load magnitude (weight) and position (distance) which provides roll information, [0020] Lateral acceleration may also be measured).

Kotulla et al. does not explicitly discloses that the sensor arrangement is positioned within the interior space of the air spring arrangement and includes a temperature measurement. 

However, May teaches: that the sensor arrangement is positioned within the interior space of the air spring arrangement and includes monitoring a temperature ([0009, 0043]; Fig. 1, Sensor arrangement is within the air volume of the air spring. Temperature within interior of air spring is monitored).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kotulla et al. to include positioning the sensor arrangement within the interior space of the air spring arrangement as detailed in May, with the motivation being to protect the sensors against external influences such as water, dust, snow and mechanical influences as detailed in May [0009] and to be able to monitor machinery as detailed in May [0004] in order to prevent overheating of vehicle components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        /JEFFREY C BOOMER/Primary Examiner, Art Unit 3619